Citation Nr: 9933368	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John H. Morgan, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1963 to 
October 1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  In January 1997, the Board denied a claim by the 
appellant for entitlement to service connection for PTSD.

2.  The evidence received since the Board's January 1997 
decision which was not previously of record, and is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1. The Board's January 1997 decision, denying a claim of 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has not been received since the 
Board's January 1997 decision denying the appellant's claim 
for PTSD, and the claim for PTSD is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that in a December 1993 
decision, the RO denied a claim of entitlement to service 
connection for PTSD.  The veteran appealed, and in a January 
1997 decision, the Board affirmed the RO's denial.  A review 
of the Board's determination reveals that the Board found 
that the veteran had failed to submit competent medical 
evidence showing that he had PTSD (and by implication, that 
there was a nexus between any current PTSD and the veteran's 
active duty). However, a claim which is the subject of a 
prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  

In March 1997, the veteran filed an application to reopen his 
claim, requesting service connection for PTSD.  In March 
1998, the RO determined that new and material evidence had 
not been received to reopen the veteran's claim.  The veteran 
has appealed.

After reviewing the record from a longitudinal perspective, 
the Board agrees with the RO's determination and finds that 
new and material evidence has not been received to reopen the 
veteran's claim for service connection for PTSD.  When a 
claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins v. West, 12 Vet. App. at 213-214.  Accordingly, the 
Board must consider whether new and material evidence has 
been received since the Board's January 1997 decision.

In this case, the Board notes that in January 1997 , it 
denied the veteran's claim after finding that the veteran had 
not submitted competent medical evidence showing that he had 
PTSD.  

Evidence received since the Board's January 1997 decision 
includes written statements from the veteran and the 
transcript from the veteran's videoconference hearing, held 
in September 1999, as well as VA examination reports, dated 
in November 1993 and January 1996, VA outpatient treatment 
reports, dated between 1997 and 1999, and records from the 
Kentucky River Comprehensive Care Center (KRCCC), dated in 
1996 and 1999.  The Board initially notes that the November 
1993 and January 1996 VA examination reports, and the KRCCC 
records dated in 1996, were of record at the time of the 
Board's January 1997 decision, and are not "new" within the 
meaning of Elkins, supra.  In addition, some of the submitted 
VA outpatient reports deal with treatment for physical 
conditions and do not involve psychiatric treatment, and are 
therefore not probative of the issue at hand, and are not 
material.  To the extent that the remaining submitted 
evidence deals with treatment for psychiatric symptoms, this 
evidence was not of record at the time of the Board's January 
1997 decision, is not cumulative, and is "new" within the 

meaning of Elkins, supra.  However, none of this evidence 
contains medical evidence showing that the veteran has PTSD, 
and the Board therefore finds that the submitted evidence is 
not probative of the issue at hand, and is not material.  
Accordingly, the Board affirms the RO's March 1998 decision 
which determined that new and material evidence has not been 
submitted.  The claim for PTSD is therefore not reopened.

In reaching this decision, the Board has considered the 
arguments of the veteran and his representative to the effect 
that certain references to PTSD symptoms and a history of 
treatment for PTSD are sufficient to reopen the claim.  
Specifically, the evidence includes a notation of "a history 
of PTSD symptoms" in a VA outpatient treatment report, dated 
in October 1998.  In addition, there are two assessments of 
"rule out PTSD," as found in a KRCCC report, dated in 
September 1999, and a VA outpatient treatment report, dated 
in October 1998.  However, the Board notes that a review of 
the VA outpatient treatment reports and the KRCCC reports 
shows that the veteran has continuously represented himself 
to examiners as having PTSD and/or PTSD symptoms, and that 
all of the aforementioned notations regarding PTSD are 
equivocal in their terms, and appear to be a bare 
transcription of lay history.  These notations therefore do 
not constitute "competent medical evidence" that the veteran 
has PTSD.  See LaShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In summary, the submitted evidence does not contain competent 
evidence showing that the veteran has PTSD, and the Board 
finds that the submitted evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156; Hodge, supra.  Based on the 
foregoing, the Board finds that new and material evidence has 
not been received to reopen a claim for PTSD.  As such, the 
Board's January 1997 denial of the claim remains final.  
38 U.S.C.A. § 7104(b).

The only other pertinent evidence received since the Board's 
January 1997 denial of the claim consists of written and oral 
testimony from the veteran.  A review of 

this evidence shows that the veteran essentially argues that 
he has PTSD as a result of his service.  Specifically, he 
asserts that he has PTSD as a result of two stressors: 1) a 
car accident in Germany; and 2) harassment, i.e., being 
called names and being spit on, by antiwar protesters at the 
airport upon his return from Germany to the United States (in 
about 1965).  However, these assertions were of record at the 
time of the Board's January 1997 decision, and are not new.  
In addition, as a layperson, the veteran is not competent to 
give a medical opinion as to his diagnosis.  Therefore, as 
the claims file does not contain competent evidence showing 
that the veteran has PTSD, his statements are not new and 
material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999), and are insufficient to reopen the claim.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 
Vet. App. 211 (1993).  
 
Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996);   Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for PTSD is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

